In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Orange County, dated February 4, 1980, which denied his application. Judgment affirmed, without costs or disbursements. The Board of Parole complied with the statute (Executive Law, § 259-i, subd 3, par [f], cl [i]) by scheduling a revocation hearing within 90 days of the determination of probable cause. The fact that the final decision of the board, which modified the hearing officer’s recommendation, was not rendered until more than one month later, did not violate the statutory requirement. Damiani, J. P., Titone, Cohalan and Weinstein, JJ., concur.